Citation Nr: 1308116	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  06-18 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to November 1945, and his decorations include the Purple Heart.  He died in May 2005.  The appellant is his surviving spouse.          

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the issue                 on appeal.

In May 2008, the appellant testified during a Travel Board hearing, held at the RO before a Veterans Law Judge.  However, upon learning that the Veterans Law Judge who conducted that hearing was no longer employed by the Board, the appellant elected to appear before the Board again.  See 38 C.F.R. § 20.707 (2012).                  Then in May 2010, a Travel Board hearing was held before the undersigned Veterans Law Judge.  Transcripts of the hearings have been associated with the claims file.  

Previously, the Board remanded the appeal on several occasions, most recently         in September 2012.  The case has since been returned to the Board for appellate disposition. 

The Board presently observes that twice now a matter has been referred to   the RO (as the Agency of Original Jurisdiction (AOJ)) for initial review and consideration, that of a petition to reopen the claim of entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.  Given that it does not appear that the RO has yet undertaken any action upon this claim, the matter is again referred with the request for attention. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2012).


FINDINGS OF FACT

1. The Veteran died due to metastatic melanoma. 

2. The competent and credible evidence does not show that a service-connected disability caused or substantially and materially contributed to the Veteran's death, including as the consequence of service-connected left eye injury with retained shrapnel fragments which precluded him from obtaining an MRI during his lifetime, to the extent that it is alleged an MRI would have assisted with his treatment course for metastatic melanoma. 


CONCLUSION OF LAW

The criteria are not met for service connection for the cause of the Veteran's death. 38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2012). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

Through VCAA notice correspondence dated from June 2005 through November 2010, the RO (including through the Appeals Management Center (AMC)) informed the appellant as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b).  The VCAA notice further indicated the joint obligation between VA and the appellant to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

As an additional notice requirement, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Hupp v. Nicholson, 21 Vet. App. 342 (2007), which set forth a new standard as to notice under the VCAA pertaining to a claim for DIC benefits under 38 U.S.C.A. § 1310 (where premised upon service- connected or compensable disability).  Generally, the notice provided must include: (1) a statement of the conditions, if any, for which a veteran was service- connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The above criteria were all met through the November 2010 notice correspondence provided to the appellant, sent pursuant to the Board's remand directive.  

The relevant notice information must have been timely sent.  The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The initial VCAA notice correspondence preceded issuance of the October 2005 RO rating decision on appeal, and thus comported with the definition of timely notice.  However, the November 2010 notice correspondence did not meet the timeliness standard.      This notwithstanding, the appellant has had an opportunity to respond to the November 2010 correspondence in advance of the most recent January 2013 Supplemental Statement of the Case (SSOC) readjudicating her claim.  There is no objective indication of any further relevant information or evidence that must be associated with the record.  The appellant has therefore had the full opportunity to participate in the adjudication of the claim.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO/AMC has also taken appropriate action to comply with the duty to assist the appellant in this case, acquiring VA and private treatment records from during                    the Veteran's lifetime, and obtaining VA medical opinions regarding the  underlying medical conditions that caused or contributed to the Veteran's death.  See DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  There is no indication of further medical evidence to obtain in connection with the claim for service connection for the cause of the Veteran's death, or other action necessary to supplement the record.  

The Board observes that a primary purpose of its prior remands was to afford the appellant one further opportunity to identify pertinent outstanding private treatment records.  Whereas most relevant medical records had already been acquired from private facilities dated from the early-2000s onward, there was indication of outstanding records from these facilities dating back to 1990 and possibly even earlier.  The Board's September 2010 remand directed that the RO/AMC request the appellant's authorization to obtain this evidence.  When it appeared that there remained additional medical records to acquire, the Board remanded the case again in September 2012 to afford the appellant yet one further opportunity to authorize VA to get these records.  However, upon a VA medical authorization form (VAF 21-4142) provided by the RO, the appellant responded in October 2012 that all existing identify information regarding the Veteran's treatment during his lifetime had already been provided.  Thus, there is no reasonable likelihood that a more detailed records search may be conducted at this point.  The Board presently notes that regardless, even in the absence of any further records, there is a fairly thorough and detailed record upon which to base an informed decision, particularly given the May 2012 opinion of a VA physician addressing the extent of significance of service-connected disability upon the Veteran's treatment course and final illness.   

Meanwhile, in support of her claim, the appellant has provided several personal statements.  The appellant has testified during Board hearings.  The record as it stands includes sufficient competent evidence to decide the claim.  Under these circumstances, no further action is necessary to assist the appellant.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  That is to say,             "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will adjudicate the claim on the merits.  


Background and Analysis

In order to establish service connection for the cause of the veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2012); 38 C.F.R. § 3.312(a) (2012).  This determination will be made by exercising sound judgment, without recourse to speculation, after a careful analysis of all the facts and circumstances surrounding the death, including, particularly, autopsy reports.  Id.  A service-connected disability will be considered the principal cause of death when the disability singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that     it aided or lent assistance to the production of death.  It is not sufficient to show that  it casually shared in producing death, but rather it must be shown there was a causal connection.  38 C.F.R. § 3.312(c).  See, e.g, Schoonover v. Derwinski,                      3 Vet. App. 166, 168-69 (1992) (addressing requirements for consideration of disabilities attributable to service as contributory, as well as direct cause of death   in DIC claims).  See also Mattern v. West, 12 Vet. App. 222, 227-28 (1999).

The Veteran passed away in May 2005 due to the cause of death listed on his          death certificate as metastatic melanoma. 

During his lifetime, the Veteran was awarded service-connected disability compensation for posttraumatic stress disorder (PTSD) evaluated at 50 percent disabling; gunshot wound left upper eye lid and orbit with optic atrophy, left,    rated at 30 percent; degenerative joint disease, right knee, rated at 10 percent; degenerative joint disease, left knee, rated at 10 percent; degenerative joint disease, right ankle, rated at 10 percent; degenerative joint disease, left ankle, rated at 10 percent; degenerative joint disease, right hand, rated at 10 percent; degenerative joint disease, left hand, rated at 10 percent; and bilateral hearing loss, rated at 10 percent.  (Prior to February 2001, all of the Veteran's service-connected arthritic conditions of the extremities had been evaluated as a single condition of "arthritis, chronic, minimal.")

The theory of recovery raised by the appellant is that following the in-service injury from a gunshot wound close to the left eye, the Veteran had retained shrapnel fragments located near the optic nerve.  As a consequence, it is indicated,              many years later his treating physicians were unwilling to conduct a Magnetic Resonance Imaging (MRI) study to check for the development of malignant tumors in the brain and elsewhere, for reason that the retained metallic bodies might be moved during the study and thereby damage the optic nerve.  According to            the appellant, this impact of service-connected disability upon the Veteran's initial treatment course for skin cancer, beginning in 1990, meant that his physicians were unable to timely detect eventual metastases of his ongoing skin cancer condition.

The medical evidence on file includes the Veteran's VA outpatient records, which reflect in February 2004 the biopsy of an area of the scalp for skin cancer.  There was noted a prior history of melanoma twice, on the occipital scalp, and left anterior neck.  The following month the Veteran underwent removal of the melanoma lesion.  Thereafter, in January 2005, the Veteran returned status-post multiple surgeries, radiation, and chemotherapy for malignant melanoma, with metastases to the brain, status-post gamma knife surgery.  He seemed to be better, but had a small tender lump where the original surgery was on the back of the neck.  (Records of the treatment in the intervening time period apparently were from a private facility, and have not been acquired after the best development efforts possible, including several Board remands, as previously referenced in greater detail.)  Another treatment summary from that month recounts that the Veteran was status-post multiple melanoma resection starting 15 years back with multiple recurrences with the last surgery being metastatic brain melanoma which was removed in June 2004 with a very difficult postoperative course.  The Veteran had received a course of gamma knife radiation and since then had been followed at a private facility.  The Veteran now presented with a new lump in his neck over the past two weeks that was tender to palpation, and reported general malaise and tiredness.  The lump was considered by VA physicians to be at high suspicion for melanoma recurrence.  Ultimately, the new large cervical lump was not causing any distress, and so treatment providers held off on pursuing any radiation.  It was noted that the Veteran also had known adrenal and pulmonary nodules that had been stable.  Recent computed tomography (CT) scans (comprised of several x-rays) from February 2005 had revealed multiple small pulmonary nodules and left adrenal mass, along with a suspicious lesion in the right occipital bone. 

Thereafter, a March 2005 VA clinical record indicates an assessment of progressive metastatic melanoma with rapidly declining functional status.  It was further noted that although a recent head CT was negative, this was a non-contrast study, and that if the Veteran did not clear rapidly, he would need a brain MRI to evaluate him.  

The Veteran was later referred to a private hospital for radiation therapy as a palliative measure in May 2005, for progressive brain metastases and a symptomatic right posterior neck mass.  He died later that month. 

In June 2009, a medical opinion was obtained from a VA staff radiologist on the question of the role of service-connected disability in the circumstances of               the Veteran's cause of death.  The opinion proffered was as follows: 

(1) Given the fact that the patient had two pieces of shrapnel in his orbit,           a Magnetic Resonance Imaging (MRI) study could not have been safely performed.

(2) MRI is not necessary in diagnosing melanoma that is metastatic.  It is more sensitive than a Computed Tomography (CT) scan in the brain, but this patient had metastatic disease to the lung and adrenals as well.  MRI is not superior to CT in these areas.  

(3) It is hard to state with certainty if an MRI would have had any change in the outcome, but it is unlikely given the spread of the disease.  I think the outcome of this case would not have been significantly changed by obtaining an MRI since this patient had to pieces of shrapnel in his eye    -- an MRI would be contraindicated. 

Through its September 2010 remand, the Board directed that a new VA medical opinion be provided regarding the subject of service-connected disability as the possible cause of death in this case, referring to the general lack of comprehensiveness and supporting rationale in the foregoing opinion.  In response, the RO procured further VA medical opinions addressing the subject of causation.

In an April 2012 opinion, a VA psychologist indicated upon review of the claims file that with regard to whether the Veteran's service-connected PTSD played a role in his death, it was essentially impossible to determine whether this was the case.  According to the psychologist, having never spoken to the Veteran and considering the other physical disabilities he had, there was no way to determine the role of PTSD.  While living with PTSD for so many years probably did not help, to state with any degree of certainty that PTSD played a role would be pure speculation.  The psychologist's "best guess" was that all of the Veteran's disabilities played a role.

Then a more detailed opinion was obtained in May 2012 from a VA hematologist/ oncologist, based on review of the claims file and prior history of treatment of           the Veteran, indicating as follows:

Sun exposure (UV radiation) is the major risk factor for the development of melanoma, a serious skin cancer.  Melanoma is "curable" only at the very early stages; the 10-year survival when nodes are involved is 30-40 percent, and distant metastases, is associated with only a 5 percent change of 10 year survival from initial diagnosis.  Patients who develop brain metastases can expect a median survival of 2.2 to 4.9 months, with local control rates of 70 percent.  Patients treated with gamma knife alone can expect to have a 32 percent intracranial recurrence outside the area that received the gamma knife.  The only patients who may survive longer (median survival 6.5 vs. 4.9 months) are those with a solitary brain met.  Melanoma has a propensity to metastasize to the brain, and is responsible for up to 54 percent of deaths in patients with melanoma overall, and in those with brain disease, up to 95 percent of cases. Per Up-To-Date the median survival is four months, and one year survival 9-19 percent. 

Patients who concurrently have other systemic mets do very poorly.           In terms of follow up of melanoma patients, based on the current NCCN guidelines, patients with early stage disease should be followed with skin exams yearly, without routine blood tests, and without routine imaging (scans only if there are specific signs and symptoms).  If the disease is more advanced initially, routine scans yearly can be considered, though the evidence is considered low level.  In this patient, when he presented to RIH [Rhode Island Hospital] with a specific problem in 2004, a CT scan (no MRI secondary to shrapnel - contraindicated) revealed two metastatic foci in the brain, which were appropriately cared for with surgery and gamma knife.  In February 2005 at the VA (where he transferred his care) a screening CT without contrast was done. ...There were no obvious mets in the brain then, though he did have obvious system disease (adrenal, lung, neck nodes, occipital bone).

Three months later scans not only revealed brain mets but clear worsening of his systemic disease.  Treating brain metastases in melanoma with radiation is palliative.  It does not extend survival, with the exception, as noted above, in patients with solitary  mets, which confers a 1.6 month median survival benefit (he did not have a solitary met by CT at RIH in July 2004).  Thus, whether this patient had an MRI at the time of initial diagnoses at RIH, or subsequently at the VA, his survival would not have been significantly altered, in my opinion.          When he was at the VA, shrapnel aside (which precludes an MRI),                 he could not have had an MRI in any case since it is best done with a dye (gadolidium) and cannot be done safely if the creatinine clearance is less than 40 (his was 34). 

The May 2012 VA examiner continued to state that with regard to whether               the Veteran's service-connected PTSD, gunshot wound to the left upper eye lid and orbit, degenerative joint disease of the ankles, knees and hands, and bilateral hearing loss played any role in his death, the examiner did not "see that any of these service-connected conditions had anything whatsoever to do with the development of melanoma, the subsequent onset of metastatic disease of his death."  Nor had any of these service-connected conditions contributed substantially and materially to his eventual death in any manner, or otherwise affected his health in a manner that changed his ability to deal with the melanoma.  Nor had these conditions otherwise influenced or changed anything to accelerate his death, as these conditions were definable and had minimal impact upon overall health (arthritis, degenerative joint disease, hearing loss, vision loss), and PTSD in particular was not documented as worsening over the course of the last year of the Veteran's life as to indicate there was any impact on his survival.  The examiner also stated that that it was not likely whatsoever that the Veteran's metastic melanoma was the result of or related to any in-service disease, event, or injury.  

The examiner next considered the specific averred theory of whether the Veteran's metastatic melanoma was not diagnosed in a timely manner because he had been unable to undergo an MRI due to his service-connected gunshot wound of the left eye.  The VA examiner stated:

It is not likely at all that the inability to perform MRI studies due to the shrapnel contributed to [the Veteran's] death or had an influence in accelerating his death.  First of all, when following up patients over many years with melanoma, the only hard recommendation is yearly skin exams without routine labs or imaging.  Imaging can be done if desired yearly, if one had more advanced disease initially or subsequently, but the evidence for the benefit to do this is not strong (per NCCN [citing at attached article]).  Secondly, his treatment at RIH after the CT scan was quite aggressive (surgery/gamma knife), but as the statistics above indicate, once there is more than a single metastases (he had two) treatment of the brain metastases is palliative, and not associated with extended survival.  Had an MRI been done and showed more small metastases at RIH he might have had whole brain RT [radiation therapy] at that time, after the gamma knife (or one can wait until the mets are growing or symptomatic) but this would not have been associated with a survival benefit. 

At the VA a CT head was done without contrast (no MRI secondary to shrapnel and renal dysfunction, no CT contrast secondary to renal dysfunction) and was negative in February 2005.  In March 2005...       an oncology fellow stated "if he does not clear rapidly, will need brain MRI to further evaluate" and this was with respect to the patient having confusion while admitted for a UTI and dehydration.  The patient did improve mentally.  Again, an MRI could not have been done, not just because of the shrapnel, but because of the poor renal function.  In April 2005, brain mets were evident as was clear progression of his systemic disease (again, a non contrast CT).  At this point WBRT (whole brain radiation therapy) was initiated.  Whether he had an MRI in February 2005 with small metastases or not with immediate WBRT his life    would not have been extended, and he may have, in fact, experienced a worsened qualify of life; radiation to the brain is exhausting (daily treatment back and forth every day for 2-3 weeks).

In patients who are asymptomatic who have questionable/possible brain mets we often wait for follow-up scans before initiating RT.  Additionally, I have seen patients with negative CTs with contrast or MRs and literally 4-6 weeks later come in with neurologic symptoms, and mets are found.  Cancer (particularly melanoma) can progress quickly. ...This patient had widely metastatic melanoma, a uniformly terminal illness.  From the time of initial brain mets to death is a median of 4.9 months... and he died about 11 months later.  Considering this,        he did well. He had extensive metastatic disease and interestingly enough, a VA geriatric nurse who saw him in his nursing home towards the end commented that he had cognitive deficits and no awareness of having cancer and did not know why he was receiving chemotherapy.   He was not independent, was wheelchair bound, and needed support.       A note from radiation in May 2005 also commented that he tolerated treatments poorly, had a decrease in his performance status, and looked quite fatigued and was essentially wheelchair bound. 

In my opinion, this would have happened in the same timeframe with or without MRIs done at RIH or the VA.

Having reviewed the preceding findings in light of the applicable legal criteria,    the Board is constrained to deny the claim for service connection for the cause of the Veteran's death.  After undertaking a thorough inquiry into the merits of this case, with due consideration of all pertinent assertions and contentions raised by the appellant, there remains a lack of competent and credible evidence indicating that the cause of the Veteran's death is associated with service-connected disability.  

The Board's primary focus throughout has been upon the main theory of recovery averred, which is that the Veteran's inability to undergo an MRI study during his lifetime allegedly delayed the diagnosis and treatment of metastases of skin cancer to his brain which eventually resulted in his death.  Whereas this is an articulated theory which the appellant is clearly competent to assert based on her knowledge of the Veteran's case history, ultimately the medical evidence which strongly weighs against making such a causal association with service-connected disability is the most objectively persuasive.

To this effect, the May 2012 VA examiner's opinion ruled out a causal connection to service-connected disability according to this theory, and did so on the basis of a claims file review, a thoroughly articulated rationale, and consideration of medical literature.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998).  Essentially, apart from the more technical and objectively supported  medical observations provided therein, the Board views the examiner's rationale as two-fold, the first observation being that annual MRI imaging when following up with patients over many years with melanoma is not the typical treatment modality.  The second point raised is that in any event, even were the Veteran's metastases to have been detected sooner (such as through MRI), given the prognosis for more than one metastases, radiation treatment would have likely been palliative but not associated with extended survival benefit.  The VA examiner also observes in this regard that the specific inability of VA treatment providers to administer an MRI in March 2005, as documented in the records, was not further detrimental to the Veteran given the advanced stage of his condition, and that he was not otherwise a candidate for MRI due to poor renal function which itself was unrelated to a service-connected disability.  The Board assigns probative weight to this opinion given the stated rationale, and qualifications of the VA examiner.   See generally, Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the veteran, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches).   

On the remaining dispositive questions, there is no competent and credible evidence showing that the Veteran's metastic melanoma had its onset during service or is related to service, or that his service-connected PTSD, degenerative joint disease, or bilateral hearing loss otherwise had a role in the Veteran's death.  The medical evidence does not support such theories, nor has it been alleged by the appellant that this is the case.  The VA examiner in May 2012 provided a negative opinion on these matters.  The April 2012 psychologist stated that, with regard to whether the Veteran's service-connected PTSD played a role in his death, it was essentially impossible to determine whether this was the case.  The psychologist went on to state that it was his "best guess" that all of the Veteran's disabilities played a role in his death.  To the extent that the psychologist was indicating that the Veteran's service-connected disabilities played a role in his death, this statement (i.e., "best guess") is speculative in nature and is not found to be probative.

Throughout this process, the Board has given due consideration to the assertions raised by the appellant, and readily acknowledges that there are under VA law numerous instances in which lay witness evidence may provide determinative factual findings, apropos of documented medical evidence.  See e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (indicating competency of lay testimony to describe symptoms that support a later diagnosis by a physician).  It has been further held that it is error to suggest that lay evidence can never be sufficient to satisfy the requirement of  38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.  See Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010).  This having been accounted for, however, there is simply such a high level of medical complexity involved in this case that the Board would not want to overlook the need for sound medical judgment as to the actual impact of service-connected disability upon the Veteran's treatment course during his lifetime, interpreting the case findings in light of recognized medical practice.   It is for this reason that the Board ascribes greater weight to the May 2012 VA hematologist/oncologist's opinion, based on qualification and rationale given.  While the Board sympathizes with the appellant's contentions, the most compelling evidence effectively weighs against the instant claim.   
 
For these reasons, the Board is denying the claim for service connection for the cause of the Veteran's death.  The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski,         1 Vet. App. 49, 55 (1990).   


ORDER

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


